third party communication date of communication month dd yyyy cca_2014031013010996 id uilc number release date from sent monday date pm to cc bcc subject ------------------ ------ - i understand that the taxpayer regularly sends employees to work overseas the taxpayer has a tax equalization program under which it adjusts the overseas employees’ pay so that the employees will have no net economic_gain_or_loss with respect to tax_liability because of the foreign assignment after all expected taxes are considered both foreign and in the united_states an employee may be better or worse off economically because of the foreign assignment if an adjustment to salary is not made in order to make the foreign assignment tax neutral the taxpayer adjusts the employee’s remuneration either increasing it or decreasing it this adjustment is based on what is referred to as the hypothetical tax hypothetical tax is simply all the u s federal and state taxes that the employee would owe if the employee stayed in the united_states the hypothetical tax is compared to the anticipated foreign and domestic taxes and remuneration is adjusted so the employee is no better or worse off because of taxes oftentimes an employee will save on taxes overall because the foreign taxing jurisdiction may not impose an income_tax and sec_911 allows for an earned_income exclusion and a housing exclusion from u s gross_income for employees working outside the u s the taxpayer has filed for a refund of employment_taxes the taxpayer claims that it pays all of the employment_taxes on the wages earned by employees who are assigned overseas without actually withholding the taxes the taxpayer says they are paying the taxes out of their own pocket and then subsequently collecting hypothetical taxes from their employees the taxpayer claims that it intentionally overpays employment_taxes in order to avoid penalties and trues up later by claiming refunds the taxpayer asserts that it does not need to contact employees or get their consent to claim refunds of the employee share of fica because they didn’t actually withhold taxes from their employees’ wages my view is that if the taxpayer has a prearranged plan to pay the employees’ income_tax_withholding and employee fica on an amount of stated wages then the taxpayer is simply determining the employee’s wages under a particular method and the income_tax_withholding and employee fica is actually withheld on a grossed-up amount and the itw and fica is being paid as the wages are paid because the taxpayer is actually withholding the taxes from the employees’ grossed-up wages under its plan the taxpayer is not entitled to a refund of income_tax_withholding for a prior year and any refund of employee fica_taxes would be subject_to the usual rules including the requirement that the employer procure consents the employees are getting current credit for the itw under the taxpayer’s plan i assume this is different from a situation where in a subsequent year the employer discovered a possible error and paid the itw and employee fica from its own funds and the employee gets no credit for itw and then applied for a refund if an employer has a prearranged plan to pay an amount of wages stated wages to an employee net of income_tax_withholding and thus facially pay the income_tax_withholding of the employee out of its own funds rather than deducting the withholding from the employee’s stated wages in the year of the wage payment this plan would result in additional current income and current wages to the employee in addition to the stated wages in this situation the employee’s stated wages are grossed-up to determine the wages for income_tax_withholding purposes because the payment of income_tax_withholding creates additional wages and the wages are also pyramided see revrul_58_113 1958_1_cb_362 this also applies for purposes of determining current fica wages revrul_86_14 1986_1_cb_304 the employer is just using a different method of determining wages ie the wages are grossed-up when it pays the employee’s employment_taxes on this basis in summary when an employer has a pre-arranged plan to pay employment_taxes in this manner it is actually withholding employment_taxes from a grossed-up amount of wages and should not be able to get a refund of itw and employee fica could be amended for a prior year but the calculations need to be made with respect to a grossed-up amount of wages in the year of payment of the wages and subsequent payments of employee fica_taxes for the employee are also grossed-up i hope this is helpful please let me know if i may be of further assistance ------------------- -------------------------------------------- --------------------------------------------------------------------------- -------------------------------------------------------------- -------------------------- ---------------------
